DETAILED ACTION
 
1.            This office action is a response to the Application/Control Number: 16/250,837 filed 01/17/2019.

Claims Status
2.	This office action is based upon claims received on 01/10/2022, which replace all prior submitted versions of the claims.
-Claims 1, 12, 23, 34 have been amended.
-Claims 1-44 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Response to Remarks/Arguments
5.           Applicant's remarks & arguments, see page 10-13, filed on 01/10/2022, with respect to Remarks have been acknowledged.

Claim Rejection Under 35 U.S.C. § 103   have been considered in light of applicant’s claim amendment(s) as well as applicant’s persuasive arguments. The rejections of Claims 1-44 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
7.	Independent Claim 1, via dependency Claims 2-11; Independent Claim 12, via dependency Claims 13-22, Independent Claim 23, via dependency Claims 24-33 and Independent Claim 34, via dependency Claims 35-44, are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
wherein a start of the broadcast of the set of packets is in a respective master-to-slave slot within the CSB interval, and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the CSB interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the CSB interval, wherein each packet is broadcasted over an odd number of consecutive slots within a packet interval of the plurality of consecutive packet intervals that extends an even number of slots.

For Claim 12, in conjunction and in combination with other noted and recited Claim 12 limitations:
wherein a start of the broadcast of the set of packets is in a respective master-to-slave slot within the CSB interval, and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the CSB interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the CSB interval, wherein each packet is broadcasted over an odd number of consecutive slots within a packet interval of the plurality of consecutive packet intervals that extends an even number of slots.

For Claim 23, in conjunction and in combination with other noted and recited Claim 23 limitations:
wherein a start of the broadcast of the set of packets is in a respective master-to-slave slot within the CSB interval, and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the CSB interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the CSB interval, wherein each packet is broadcasted over an odd number of consecutive slots within a packet interval of the plurality of consecutive packet intervals that extends an even number of slots.

For Claim 34, in conjunction and in combination with other noted and recited Claim 34 limitations:
wherein a start of the broadcast of the set of packets is in a respective master-to-slave slot within the CSB interval, and wherein each packet of the set of packets is broadcast within a respective packet interval of a plurality of consecutive packet intervals within the CSB interval, each of the plurality of consecutive packet intervals comprising a plurality of slots of the CSB interval, wherein each packet is broadcasted over an odd number of consecutive slots within a packet interval of the plurality of consecutive packet intervals that extends an even number of slots.

8.	The closest prior art found, is as follows:
 Kim et. al (US-20040082343-A1), which is directed generally to a wireless communication device and method capable of a connectionless broadcast in which a broadcast data is transmitted prior to a connection setup procedure in a Bluetooth system, and discloses: 
a message sequence chart (MSC) for wireless communication capable of connectionless broadcast where a plurality of packets sent by sender to multiple receivers during a beacon window and data window (FIG. 10 & ¶ 0065); 
 a connectionless broadcast channel which consists of a beacon window for data synchronization, and a data window to broadcast data, where multiple data packets are broadcast from sender or master to receivers or slaves, such as sender sends to Receiver 1 through Receiver N, and in the beacon window and the data window, a master-slave (M-S) slot is used by the sender (FIG. 5, FIG. 8, & FIG. 10¶ 0058, ¶0068)

(b) Gao et. al (US-20060198325-A1), which is directed to computer networks, in particular, to providing a reliable multicast service without requiring the sender to check successful receipt of the multicast packet by each individual recipient, and discloses: 
a multicast group of packets, are transmitted in downlink and received by receivers 1, 2, and 3, where multicast group of packets pertaining to frames 602-1 has four data packets (P.sub.1, P.sub.2, P.sub.3, P.sub.4) are transmitted in the downlink data channel (FIG. 6 & ¶0052);   

(c) MINAZU IKUMA  (JPH-10285108-A), which is directed to a broadcast data communication system that can communicate multiple broadcast data simultaneously, and that does not occupy many slots even when communicating multiple broadcast data simultaneously, and does not squeeze the slots used for normal communication, and discloses:
all packets in a broadcast data having nine packets from P1 P 9 are respectively assigned sequentially to odd-numbered slots of one superframe, where subsequent odd-numbered slot of the superframe has also been assigned nine packets from the same P1 P9 each in turn (FIG. 3 & ¶ 0015);

(d) Bluetooth Core Specification v 5.0 – Bluetooth SIG Proprietary Publication Date: Dec 06, 2016, which is directed to Bluetooth connectionless slave broadcast mode, the master broadcasts packets to zero or more slaves, and discloses:
a Connectionless Slave Broadcast (CSB) mode, where a master transmits packets on a CSB logical transport at intervals requested by Host in master to slave transmission slots (Blue5 – See FIG. 8.25 & Section 8.10.1 page 488);
Connectionless Slave Broadcast Instants (consisting of broadcast packet in a master-to-slave (M-S) slot, adjacent to a slave to master (S-M) slot), and the Connectionless Slave Broadcast Instants are separated by the Connectionless Slave Broadcast Interval (TConnectionless_Slave_Broadcast) and, the Connectionless Slave Broadcast interval can be any even value from 0x0002 to 0xFFFE slots negotiated between controller & the host (FIG. 8.25 & Section 8.10.1 Page 489 )

(e) El-Hoiydi (US-20120310395-A1), which is directed to a system where a data packet is transmitted in a separate slot of a TDMA frame at a different frequency according to a frequency hopping sequence, a first slot of each frame being a beacon packet containing hopping frequency information, and  receiver units which passively synchronize to the transmission unit without sending messages to it by periodically waking to listen for the beacon packets, and discloses:
A TDMA frame where a first slot of each TDMA frame  is allocated to the periodic transmission of a beacon packet by a master device which contains the sequence number numbering the TDMA frame and other data necessary for synchronizing the network, and where a second slot may be allocated to the reception of response data from slave devices, and other slots are allocated to the transmission of audio data packets repeated at least once, typically in subsequent slots such as for three-fold transmission of a single audio data packet to receiver slave devices, and the same signals are sent to all receiver units (broadcast mode) (FIG. 9, FIG. 10 & ¶0092); 

9.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.A.S./Examiner, Art Unit 2414
02/24/2022





/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414